Citation Nr: 0022034	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that in an October 1998 statement in support 
of claim, the veteran sought to amend his original claim for 
service connection for a left knee condition to include a 
right knee service connection claim.  The RO has not 
adjudicated the right knee claim and, since the Board lacks 
jurisdiction to adjudicate a claim in the first instance, 
this matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran currently sustains left knee degenerative 
changes.

2.  The veteran contends that he injured his left knee during 
combat.

3.  There is no medical evidence of a nexus between the 
veteran's current left knee disability and any in-service 
injury or disease.

4.  There is lay evidence of the veteran's left knee 
continuity of symptomatology following service.  

5.  There is no required medical evidence of a nexus between 
the veteran's current knee disability and the described post-
service symptomatology.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); 38 C.F.R. §§ 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he incurred a combat-related left 
knee injury after jumping from a helicopter without a 
parachute during medical rescue operations in the Republic of 
Vietnam.  The veteran further contends that his left knee 
continuously "goes out, causing falls and further knee 
damage" and that "this has affected me since Vietnam, but 
has worsened since."  

A February 1987 hospital report indicates that the veteran's 
medical history includes a knee injury in Vietnam which 
required long leg casting.  A July 1990 entry in the 
veteran's treatment reports indicate that he injured his left 
knee and hip following a fall.  A May 1991 entry shows the 
veteran was incurring left knee pain for two days.  It was 
noted that the veteran sustained no recent injury but that he 
did "crush" his knee in Vietnam.  A March 1992 radiology 
report concerning the veteran's left knee noted degenerative 
changes but no fracture or joint effusion.  

The veteran has submitted copies of two letters (dated 
November and December 1969) he sent to his wife from Vietnam.  
In the November 1969 letter he explained to his wife that he 
"got that cast off my let today, but it doesn't feel any 
better" and that "if it doesn't get better by the end of 
the week I'm going to go to the hospital and have it checked 
out completely."  The December 1969 letter states that the 
veteran would tell his wife about his leg when he got home.  

A June 1998 letter to VA from the veteran's brother and a 
July 1998 letter from the veteran's wife both indicate that, 
because of his knee disability, the veteran was less 
physically active following his return from Vietnam.  Also 
included in the veteran's claims file is an undated copy of a 
photograph which shows the veteran (while he was in Vietnam) 
wearing a cast on his right knee and holding a cane.  The 
veteran asserts that the original of this photograph is dated 
December 1969 on the back.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1999).  

Given the March 1992 radiology report showing left knee 
degenerative changes, the Board finds that the veteran has 
demonstrated a current disability and that the first Caluza 
element of a well-grounded claim is therefore satisfied.

Although the veteran's service medical records do not 
document an in-service injury to his left knee, the second 
Caluza element of a well-grounded claim is satisfied by the 
veteran's lay contention that he injured his left knee during 
combat.  38 C.F.R. § 3.304(d) (1999).  However, because there 
is no medical evidence of a nexus between the veteran's 
current left knee disability and any in-service injury or 
disease, the Board must proceed to a well-groundedness 
determination under Savage, supra.

The Board finds that the veteran's lay testimony regarding 
his post-service left knee problems and the 'buddy' 
statements from his brother (June 1998) and wife (July 1998) 
indicating that his athletic capabilities were diminished 
following his return from service because of a left knee 
disorder suffice to show the requisite continuity of 
symptomatology under Savage.  However, the veteran's claim 
fails because there is no medical evidence of a nexus between 
his present knee disability and the described post-service 
symptomatology.  Given the complex nature of diagnosing 
degenerative joint disease and its etiology, the Board finds 
that lay evidence is insufficient to establish such a nexus 
and that therefore medical evidence is required.  For this 
reason, the Board must deny the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury as not well-grounded. 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed.Cir. 1996) (per curiam) (table); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. §§ 3.303 
(1999).


ORDER

The veteran's claim for entitlement to service connection for 
residuals of a left knee injury is denied as not well-
grounded.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


